Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2022 has been entered.
Claims
Claims 1, 5, 7, 9-11, 16-18 and 21 are pending with claims 18 and 21 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.   Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 4/6/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 7/6/2022.
NEW OBJECTIONS
Specification
The disclosure is objected to because of the following informalities: Tables 2-3 and paragraph [0070], which provide support for the amended claims do not state whether the % is wt % or mole% or something else.  Please amends the Tables and text in the Specification accordingly.

    PNG
    media_image1.png
    410
    505
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    686
    509
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    202
    618
    media_image3.png
    Greyscale

Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  it depends from a cancelled claim.  Appropriate correction is required.

    PNG
    media_image4.png
    99
    611
    media_image4.png
    Greyscale

Claim 7 is objected to because of the following informalities:  it depends from a cancelled claim.  Appropriate correction is required.

    PNG
    media_image5.png
    92
    612
    media_image5.png
    Greyscale

Claim 16 is objected to because of the following informalities:  it depends from a cancelled claim.  Appropriate correction is required.




    PNG
    media_image6.png
    82
    611
    media_image6.png
    Greyscale

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 9-11 and 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Not all of the percentages for Claim 1, lines 14-21 are supported by Tables 2-3 and para. [0070] of the Specification.  Claim 1 states the stearic acid content is 2.4% to 2.7%.  Table 2 has a percentage of 2.46% and para. [0070] has 2.5%.  
Claim 1 states the oleic acid content is 26.6% to 31.1%.  Table 3 has a percentage of 26.697%.
Furthermore, it is not clear if the oil described at paragraph [0070] is derived from a “genetically modified” Brassica oilseed crop plant as the paragraph does not state “genetically modified”.

    PNG
    media_image7.png
    256
    247
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    98
    612
    media_image8.png
    Greyscale

Claims 1, 5, 7, 9-11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “20-40% of an oil component” in Claim 1, lines 1-2 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
The phrase "a fish feed … wherein the EPA, DHA, and DPA are derived from oil of a genetically modified Brassica oilseed crop plant; 35-95% (w/w) of the oil component comprises oil derived from the genetically modified Brassica oilseed crop plant; and the oil derived from the genetically modified Brassica oilseed crop plant comprises  … 5.5%” in Claim 1, lines 1-22 is vague and indefinite as it is unclear how a person could tell the difference between a fish feed where the EPA, DHA, and DPA and other fatty acids are derived from a genetically modified Brassica oilseed crop plant and a fish feed with an identical composition that is derived from a genetically modified soybean plant or a feed being a blend of oil derived from soybean oil and oil from fish or microalgae.  The claimed fatty acids and esterified fatty acids are all known in nature.  Applicant has essentially genetically modified canola to produce EPA, DHA, and DPA that are known to be found in marine sources or in other gmo oilseeds.
If the claims were directed to a method of making feed then the language in the claims may make sense, however, the claims are directed to feed which is based on the composition of the feed and not a method of sourcing ingredients.
If the claims issue as part of a patent other parties need to know whether their identical composition(s) infringe.
The phrase “5-8% (w/w) of fatty acids in the oil component” in Claim 1, line 4 is vague and indefinite as it is unclear whether the oil component has fatty acids in the oil component or are the fatty acids esterified as triglycerides.  Gmo-canola oil are not acids but rather largely esters referred to as triglycerides with three esterified fatty acids chains.  At paragraph [0025] of the Specification Applicant defines what “fatty acid” refers to.

    PNG
    media_image9.png
    169
    619
    media_image9.png
    Greyscale

  The Examiner does not believe Applicant means to claim fatty acids, however, the Examiner cannot read limitations into the claims. 
If Applicant means for “fatty acids” to literally mean “fatty acids” then this is one plausible explanation.  
It was known in the art that oil compositions could be made substantially of fatty acids and substantially free of triglycerides.
At paragraph [0065] of the Specification Applicant refers to the oil as being “expeller-pressed EPA/DHA Canola Oil” with the oil being subject to “expeller pressing and filtering”.  This type of oil is known in the art as “crude oil”.  Crude oil is known to include free “fatty acids” as well as other materials including phosphatides, mono-glycerides, di-glycerides and triglycerides which have esterified fatty acids chains (not fatty acids).
However, if Applicant does not mean for “fatty acids” to literally mean “fatty acids” but rather include esterified fatty acids that are included in phosphatides, mono-glycerides, di-glycerides and triglycerides and free fatty acids then the total value will clearly be significantly different than just fatty acids.
If Applicant does not intend “fatty acids” to mean “fatty acids” as Applicant defines at paragraph [0025] of the Specification then Applicant is advised to consider amending the claims to state precisely what Applicant means.
The phrase “5-8% (w/w) of fatty acids in the oil component” in Claim 1, line 4 is vague and indefinite as it is unclear whether the oil component is referring to an oil “formed primarily of fatty acids” as described at paragraph [0024] of the Specification, substantially pure oil, like substantially pure oil derived from gmo-canola oil or from crude gmo-canola oil.  Pure refined oil is significantly different than crude oil.
Paragraph [0024] defines oil as “formed primarily of fatty acids”.

    PNG
    media_image10.png
    35
    607
    media_image10.png
    Greyscale

Typical canola oils found in the market is substantially free of fatty acids and are nearly pure triglycerides, which are esters.  Triglycerides have a glycerol head.
If the oil component is substantially pure oil then 99+% of the molecules are likely triglycerides that include 3 esterified fatty acid chains.  However, if the oil is from crude gmo-canola oil then the component likely includes hydratable and non-hydratable phosphatides like phosphatidic acid and phos-phatidylinositol with esterified fatty acid chains like esterified DHA, mono and/or diglycerides with esterified fatty acid chains like esterified DHA and free fatty acids, like DHA.  Thus, the actual values will vary depending on what Applicant means by fatty acids and the oil component.  The Examiner does not believe Applicant means to claim fatty acids, however, the Examiner cannot read limitations into the claims.
 The phrase “3-8% (w/w) of fatty acids in the oil component” in Claim 1, lines 5-6 is vague and indefinite as it is unclear whether the oil component has fatty acids in the oil component or are the fatty acids esterified as triglycerides.  Gmo-canola oil are not acids but rather largely a triglyceride with three esterified fatty acids chains.  At paragraph [0025] of the Specification Applicant defines what “fatty acid” refers to.  

    PNG
    media_image9.png
    169
    619
    media_image9.png
    Greyscale

The Examiner does not believe Applicant means to claim fatty acids, however, the Examiner cannot read limitations into the claims.
If Applicant means for “fatty acids” to literally mean “fatty acids” then this is one plausible explanation.  
It was known in the art that oil compositions could be made substantially of fatty acids and substantially free of triglycerides.
At paragraph [0065] of the Specification Applicant refers to the oil as being “expeller-pressed EPA/DHA Canola Oil” with the oil being subject to “expeller pressing and filtering”.  This type of oil is known in the art as “crude oil”.  Crude is known to include free “fatty acids” as well as other materials including phosphatides, mono-glycerides, di-glycerides and triglycerides which have esterified fatty acids chains (not fatty acids).
If Applicant does not mean for “fatty acids” to literally mean “fatty acids” but rather include esterified fatty acids that are included in phosphatides, mono-glycerides, di-glycerides and triglycerides and free fatty acids then the total value will clearly be significantly different than just fatty acids.
If Applicant does not intend “fatty acids” to mean “fatty acids” as Applicant defines at paragraph [0025] of the Specification then Applicant is advised to considering amending the claims to state precisely what Applicant means.
The phrase “3-8% (w/w) of fatty acids in the oil component” in Claim 1, lines 5-6 is vague and indefinite as it is unclear whether the oil component is referring to an oil “formed primarily of fatty acids” as described at paragraph [0024] of the Specification, substantially pure oil, like substantially pure oil derived from gmo-canola oil or from crude gmo-canola oil.
Paragraph [0024] defines oil as “formed primarily of fatty acids”.

    PNG
    media_image10.png
    35
    607
    media_image10.png
    Greyscale

Typical canola oils found in the market is substantially free of fatty acids and are nearly pure triglycerides, which are esters.  Triglycerides have a glycerol head.
The phrase “the oil derived from the genetically modified Brassica oilseed crop plant comprises: a stearic acid (C18:0) content of 2.4% to 2.7%; an oleic acid (C18:1) content of 26.6% to 31.1%: a vaccinic acid (C18:1) content of 3.2% to 3.8%; a linolenic acid (C18:3) content of 7.2% to 10.4%: an arachic acid (C20:0) content of 0.5% to 0.7%; an EPA content of 5.8% to 12%; a DHA content of 1.1% to 1.5%; and a DPA content of 3.1% to 5.5%” in Claim 1, lines 11-21 is vague and indefinite as it is unclear whether the % is wt % or mole% or something else.  If the percentage is by weight then Applicant is advised to state this in the claim.
It is further unclear whether the % is based on a total % of oil or based on total % of fatty acids.
The phrase “the oil derived from the genetically modified Brassica oilseed crop plant comprises: a stearic acid (C18:0) content of 2.4% to 2.7%; an oleic acid (C18:1) content of 26.6% to 31.1%: a vaccinic acid (C18:1) content of 3.2% to 3.8%; a linolenic acid (C18:3) content of 7.2% to 10.4%: an arachic acid (C20:0) content of 0.5% to 0.7%; an EPA content of 5.8% to 12%; a DHA content of 1.1% to 1.5%; and a DPA content of 3.1% to 5.5%” in Claim 1, lines 11-21 is vague and indefinite as it is unclear whether the oil component has fatty acids in the oil component or are the fatty acids esterified as triglycerides.  Gmo-canola oil are not acids but rather largely a triglyceride with three esterified fatty acids chains.  At paragraph [0025] of the Specification Applicant defines what “fatty acid” refers to.  The Examiner does not believe Applicant means to claim fatty acids, however, the Examiner cannot read limitations into the claims.
The phrase “the oil derived from the genetically modified Brassica oilseed crop plant comprises: a stearic acid (C18:0) content of 2.4% to 2.7%; an oleic acid (C18:1) content of 26.6% to 31.1%: a vaccinic acid (C18:1) content of 3.2% to 3.8%; a linolenic acid (C18:3) content of 7.2% to 10.4%: an arachic acid (C20:0) content of 0.5% to 0.7%; an EPA content of 5.8% to 12%; a DHA content of 1.1% to 1.5%; and a DPA content of 3.1% to 5.5%” in Claim 1, lines 11-21 is vague and indefinite as it is unclear whether the oil derived is referring to substantially pure oil, like substantially pure oil derived from gmo-canola oil or from crude gmo-canola oil.  If the oil is substantially pure oil then 99+% of the molecules are likely triglycerides that include 3 esterified fatty acid chains.  However, if the oil is from crude gmo-canola oil then the oil likely includes hydratable and non-hydratable phosphatides like phosphatidic acid and phos-phatidylinositol with esterified fatty acid chains like esterified DHA, mono and/or diglycerides with esterified fatty acid chains like esterified DHA and free fatty acids, like DHA.  Thus, the actual values will vary depending on what Applicant means by fatty acids and the oil.
The phrase “the oil derived from the genetically modified Brassica oilseed crop plant comprises: a stearic acid (C18:0) content of 2.4% to 2.7%; an oleic acid (C18:1) content of 26.6% to 31.1%: a vaccinic acid (C18:1) content of 3.2% to 3.8%; a linolenic acid (C18:3) content of 7.2% to 10.4%: an arachic acid (C20:0) content of 0.5% to 0.7%; an EPA content of 5.8% to 12%; a DHA content of 1.1% to 1.5%; and a DPA content of 3.1% to 5.5%” in Claim 1, lines 11-21 is vague and indefinite as it is unclear whether all of the oil is derived from a genetically modified Brassica oilseed crop plant or is some of the oil derived from another oil like “rapeseed oil” as discussed at para. [00066].  Example 1 which includes Tables 2 and 3 states the oil is “canola oil from genetically modified Brassica plant seeds” wherein the total amount of EPA and DHA is 6.5% per Table 2 and 8.49% per Table 3, however, the total per amended claim 1 is 13.5%.

    PNG
    media_image11.png
    93
    567
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    186
    504
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    97
    234
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    369
    487
    media_image14.png
    Greyscale

Paragraph [0070] states the total of EPA and DHA is 13.5%, however, paragraph [0070] does NOT state the oil is from genetically modified Brassica plant seeds.  It thus is unclear if part of the EPA and DHA originates from a source other than genetically modified Brassica plant seeds.

    PNG
    media_image15.png
    204
    609
    media_image15.png
    Greyscale

The phrase “wherein the fish feed does not contain fish meal” in Claim 5 is vague and indefinite as it is unclear how one can determine the difference between fish feed “that does not contain fish meal” and feed that does as the claimed fish feed includes EPA, DHA and EPA as well as other esterified fatty acids per Claim 1+ that are also present in fish meal.
The phrase “wherein the fish feed does not contain fish meal” in Claim 5 is vague and indefinite as it is unclear whether fish meal also includes “fish oil” as oil is not solid, thus, it is does not appear to be fish meal, however, it contains the same EPA, DHA and EPA as well as other esterified fatty acids per Claim 1+ that are also present in fish meal.
The phrase “wherein 10-13% of the oil component is soy lecithin” in Claim 7 is vague and indefinite as it is unclear how one can determine the difference between feed that includes soy lecithin and feed that does not include soy lecithin as the same C18 chains found in soy lecithin, and thus the identical lecithin, are also naturally occurring canola oil, gmo-canola oil and other crude oils.  The claims and Specification do not state the oil has been refined to remove the hydratable/non-hydratable phosphatides (lecithin).
The phrase “10-13% of the oil component” in Claim 7, line 1 is vague and indefinite as it is unclear whether the % is by weight or volume or something else.
Claim 17 recites the limitation "pellets" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating “the pellet”.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
The limitations of the amended/new claims are discussed above.
Applicant’s amendment in general are positive amendments as they attempt to capture the fatty acid profile of the fish feed.
Although the claims attempt to claim the fatty acid profile of the fish feed there are issues as discussed above.
Although the Examiner generally understands what Applicant is attempting to claim the language is not completely literally correct and do not take into account some very critical parameters that are disclosed in the Specification.
Per the Specification it appears the oil used in making the fish feed is crude gmo-canola oil.  Applicant is advised to take into account all of the molecules found in crude gmo-canola oil and review what is the proper way to describe the character of these molecules.  Crude gmo-canola oil is very different from refined gmo-canola oil.
Applicant is advised to review how triglycerides are configured and the randomness of their structures and mixtures.
The Examiner has a high understanding of the subject matter of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
July 8, 2022